Citation Nr: 0504092	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  95-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for low back 
disability, to include the issue of entitlement to an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P. H.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980, and June 1981 to September 1982.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1994 rating decision by the White River Junction, 
Vermont Department of Veterans Affairs (VA) Regional Office 
(RO) that assigned an initial 40 percent evaluation for 
chronic low back pain, possible herniated nucleus pulposus, 
L5-S1 with degenerative joint disease, L4-5, effective June 
30, 1993, after granting service connection for this 
disability.

In January 1997, the Board issued a decision that denied the 
veteran's claim for an increased initial rating.  The 
veteran, in turn, appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).

In July 1998, the Court issued an order that vacated the 
Board's January 1997 decision and remanded the matter to the 
Board for action in compliance with a joint motion of the 
parties

This matter was before the Board in November 1998, when it 
was remanded for additional development.

In March 2003, the case was transferred to the Buffalo, New 
York, RO, which is presently handling the current appeal.  By 
rating decision dated in March 2004, the RO recharacterized 
the veteran's service-connected low back disability, 
effective September 26, 2003, as: degenerative disc disease, 
L5-S1, evaluated as 20 percent disabling; radiculopathy of 
the left lower extremity, evaluated as 20 percent disabling; 
and radiculopathy of the right lower extremity, evaluated as 
noncompensable.




REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim for a 
higher initial rating for service-connected low back 
disability, to include consideration of the issue of 
entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

The record reflects that in August 2004, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  While the letter 
informed the veteran of the evidence and information 
necessary to substantiate his claim for a higher initial 
rating, the letter did not inform the veteran of the evidence 
and information necessary to substantiate his claim for 
extra-schedular consideration.  Furthermore, the RO did not 
readjudicate the issue on appeal following the issuance of 
the August 2004 letter.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  

Furthermore, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. 

The joint motion notes that, in September 1994, the veteran 
was referred by the Chief of "PM&RS" (Physical Medicine and 
Rehabilitation Services) for assignment "to MAT (manual arts 
therapy) to evaluate work skills and performance to use 
leisure time constructively."  In November 1998, the Board 
instructed the RO to obtain all documentation related to this 
referral and any such evaluation of the veteran's work skills 
and performance.  Although a May 2002 supplemental statement 
of the case notes that MAT records from the Prescott VA 
Medical Center were received in November 1999, these records 
do not appear to have been associated with the veteran's 
claims files.  Upon remand, these records and the veteran's 
vocational rehabilitation folder, if in existence, should be 
obtained and associated with the claims files.

In October 1998 letter, the veteran's representative reported 
that the veteran was in receipt of disability benefits from 
the Social Security Administration (SSA).  The RO received 
copies of medical records pertaining to the veteran's claim 
for SSA benefits in December 1998 and March 2004.  However, a 
copy of the SSA decision that awarded the veteran disability 
benefits does not appear to have been associated with the 
veteran's claims files.  The Court has made it clear that 
Social Security Administration records are relevant to claims 
for VA disability compensation and that the decision of that 
agency and the records considered in arriving at the decision 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required because the VA examination 
reports of record simply do not address the presence or 
absence of all symptoms that are part of the criteria for 
rating the veteran's service-connected low back disability.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Moreover, the veteran last appeared for a VA 
examination of his back in July 2003.  Neither the report of 
that examination nor the other evidence of record provides a 
clear picture as to the functional impairment due to 
incoordination, weakened movement, excess fatigability on 
use, and pain or the functional impairment during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2004).  Therefore, a new VA examination 
should be ordered.

Moreover, in a statement received by the RO in August 2004, 
the veteran indicated that he was currently living in 
Phoenix, Arizona.  He essentially requested that he be 
afforded a hearing at the Phoenix RO if his case were to be 
remanded.  On remand, the RO should afford the veteran a 
hearing if he still desires one. 

Finally, in various statements received by the RO (most 
recently in April 2004), the veteran's representative raised 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.  This claim should be addressed by the RO while 
the case is in remand status.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the veteran and 
determine his correct address.  If it is 
not in New York, the RO should transfer 
the file to the appropriate RO.  In the 
event the file is transferred, the 
remainder of the procedural development 
prescribed herein should be accomplished 
by the RO to which the file is 
transferred.

2.  The RO should undertake all indicated 
development in response to the veteran's 
claim for a total rating based on 
unemployability due to service-connected 
disabilities. 

3.  With respect to the claim for a 
higher initial rating for service-
connected low back disability, to include 
the issue of entitlement to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  Specifically, the letter 
should advise the veteran that the 
evidence needed to substantiate a claim 
for an extra-schedular rating would 
consist of evidence that the case 
presents such an exceptional or unusual 
disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization that would render 
impractical the application of the 
regular schedular standards.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
low back disability, any correspondence 
from a former employer that would verify 
the veteran's contentions, and medical 
records showing periods of 
hospitalization.

The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.

4.  The RO should request all 
documentation related to the veteran's 
September 1994 referral to "MAT" for 
evaluation of his work skills from the 
Prescott VA Medical Center.  Once 
obtained, any such records should be 
associated with the claims files.  All 
attempts to secure these records should 
be documented in the claims file.

5.  The RO should obtain the veteran's 
complete Vocational Rehabilitation 
(Chapter 31) folder and associate it with 
the claims files.  If such a folder does 
not exist, it should be noted for the 
record.

6.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of the decision awarding 
disability benefits to the veteran.  All 
records obtained should be associated 
with the claims files.

7.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination  
report.  All indicated studies, including 
X-ray studies and range of motion studies 
in degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of  
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not  
possible, the examiner should so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest  
prescribed by a physician and treatment 
by a physician) over the past 12 months.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work, to include whether it renders the 
veteran unemployable.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

8.  The RO should also undertake any 
other development it determines to be 
warranted.

9.  The veteran should be contacted and 
requested to indicate whether he desires 
a hearing before a decision review 
officer and/or a videoconference hearing 
before the Board.  If he desires a 
hearing before a decision review officer, 
the desired hearing should be scheduled. 

10.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

11.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.

12.  If it has not been rendered moot, 
the RO should also adjudicate the 
veteran's claim for a total rating based 
on unemployability due to service-
connected disabilities.  It should also 
inform the veteran of his appellate 
rights with  respect to this decision.

13.  If requested by the veteran, the 
veteran should be scheduled for a 
videoconference hearing before the Board.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.   

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




